





Exhibit 10.1




JOINDER, WAIVER, CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT


This JOINDER, waiver, consent and first amendment to credit AGREEMENT (this
“Agreement”) is made as of July 22, 2016, by and among:
DICK'S MERCHANDISING & SUPPLY CHAIN, INC., an Ohio corporation (the “New
Borrower”), with its principal executive offices at 345 Court Street,
Coraopolis, PA 15108;
The other Loan Parties referred to on the signature pages hereof;
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association with
offices at One Boston Place, 19th Floor, Boston, Massachusetts 02108, as
administrative agent and collateral agent (in such capacities, the “Agent”) for
the lenders party to the Credit Agreement described below; and
The Lenders party hereto;
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.


W I T N E S S E T H :


A.    Reference is made to (a) a certain Amended and Restated Credit Agreement,
dated as of August 12, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among (i) DICK'S
SPORTING GOODS, INC., a Delaware corporation (the “Existing Borrower”), (ii) the
Guarantors from time to time party thereto (individually, a “Guarantor” and
collectively, the “Guarantors”), (iii) the Lenders from time to time party
thereto (individually, a “Lender” and, collectively, the “Lenders”), and (iv)
the Agent, and (b) a certain Security Agreement dated as of December 5, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), by and among (i) the Existing Borrower, (ii) the
Guarantors and (iii) the Agent. All capitalized terms used herein, and not
otherwise defined herein, shall have the meanings assigned to such terms in the
Credit Agreement.
B.    The Existing Borrower has formed the New Borrower as a wholly owned
subsidiary. In accordance with Section 10.01 of the Credit Agreement, the
parties to the Credit Agreement have requested that the New Borrower be joined
as a party to, and be bound by the terms of, the Credit Agreement, the Security
Agreement and the other Loan Documents in the same capacity and to the same
extent as the Existing Borrower thereunder, in each case, as set forth herein.
C.    The New Borrower, the Existing Borrower, the other Loan Parties, the Agent
and the Required Lenders desire to modify certain provisions of the Credit
Agreement as provided herein.
D.     Pursuant to Section 6.14 of the Credit Agreement, the Loan Parties are
required to furnish to the Agent at least fifteen days prior written notice of
any change in any Loan Party’s name or organizational structure and agreed not
to effect or permit any such change unless all filings have been made under the
UCC, as further set forth in Section 6.14 of the Credit Agreement.





--------------------------------------------------------------------------------



E.    The Loan Parties have advised the Agent that on or about June 30, 2016
American Sports Licensing, Inc., a Guarantor, converted to a limited liability
company under Delaware law under the name “American Sports Licensing, LLC” (the
“ASL Conversion”).
F.    The Agent and the Required Lenders have agreed to Consent to the ASL
Conversion and waive any applicable notice or other requirements in connection
with the ASL Conversion, in each case, on the terms and conditions set forth
herein.
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1.
Amendments to Credit Agreement. The provisions of the Credit Agreement are
hereby amended as follows:



(a)
The introductory paragraph of the Credit Agreement is hereby amended by deleting
the words “(the “Borrower”)” set forth therein.



(b)
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Borrower” set forth therein in its entirety and by substituting
the following in its stead:

“Borrower” means (a) prior to the First Amendment Effective Date, DSG, and (b)
on and following the First Amendment Effective Date, DSG and Dick’s
Merchandising.”
(c)
Section 1.01 of the Credit Agreement is hereby amended by deleting the
parenthetical in clause (g)(ii) of the definition of “Permitted Investments” and
by substituting the following in its stead:



“(other than DSG)”
(d)
Section 1.01 of the Credit Agreement is hereby amended by adding the following
new definitions in appropriate alphabetical order:



“Dick’s Merchandising” means Dick’s Merchandising & Supply Chain, Inc., an Ohio
corporation.”
“DSG” means Dick’s Sporting Goods, Inc., a Delaware corporation.”
“First Amendment Effective Date” means July 22, 2016.”
2.
Joinder and Assumption of Obligations. Effective as of the First Amendment
Effective Date (which shall have the meaning set forth in Section 1(d) above),
the New Borrower hereby acknowledges that it has received and reviewed a copy of
the Credit Agreement, the Security Agreement and the other Loan Documents, and
hereby:



(a)
joins in the execution of, and becomes a party to, the Credit Agreement, the
Security Agreement and the other Loan Documents as a Borrower (and, in the case
of the Security Agreement, a Grantor) thereunder, as indicated with its
signature below;



(b)
covenants and agrees to be bound by all covenants, agreements, liabilities and
acknowledgments of a Borrower under the Credit Agreement, the Security Agreement
and






--------------------------------------------------------------------------------



the other Loan Documents as of the date hereof, in each case, with the same
force and effect as if the New Borrower was a signatory to the Credit Agreement,
the Security Agreement and the other Loan Documents and was expressly named as a
Borrower (and, in the case of the Security Agreement, a Grantor) therein;


(c)
makes all representations and warranties of a Borrower under the Credit
Agreement, the Security Agreement and the other Loan Documents, as of the date
hereof, in each case, with the same force and effect as if the New Borrower was
a signatory to the Credit Agreement, the Security Agreement and the other Loan
Documents and was expressly named as a Borrower (and, in the case of the
Security Agreement, a Grantor) therein (except any such representations and
warranties made in any Loan Document “as of the Effective Date” shall be deemed
made, with respect to the New Borrower only, as of the First Amendment Effective
Date);



(d)
confirms that it has assumed all of the Obligations of a Borrower under the
Credit Agreement and each of the Loan Documents, and agrees to pay, perform,
observe and maintain in full force and effect, all of the Obligations of a
Borrower thereunder. The New Borrower agrees to honor, perform and comply with,
in all respects, all terms and provisions of all of the Loan Documents to the
same extent as if the New Borrower was named as a Borrower therein as of the
date of execution thereof; and



(e)
together with the Existing Borrower, each acknowledge that the Obligations are
due and owing to the Agent and the Lenders under the Loan Documents, in
accordance with their terms to the same extent and the same manner as if the New
Borrower was the original Borrower, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. The New Borrower and the Existing Borrower each hereby acknowledge
and agree that from and after the effectiveness of this Agreement, all
references to the Borrower in the Credit Agreement and the other Loan Documents
shall refer, jointly and severally, to the New Borrower and the Existing
Borrower.



3.
Grant of Security Interest. Without limiting the generality of Section 2(a)
hereof, the New Borrower hereby pledges and grants to the Agent for its benefit
and for the benefit of the Credit Parties, as collateral security for the
payment and performance in full of all the Secured Obligations (as defined in
the Security Agreement), a lien on and security interest in and to all of the
right, title and interest of the New Borrower in, to and under all Collateral
(as defined in the Security Agreement), and expressly assumes all obligations
and liabilities of a Borrower and “Grantor” under the Security Agreement. The
New Borrower hereby authorizes the Agent to file financing statements containing
the information required by Article 9 of the Uniform Commercial Code of the
applicable jurisdiction for the filing of any financing statement relating to
the Collateral (as defined in the Security Agreement).



4.
Supplemental Schedules. To the extent that any changes in any representations,
warranties, and covenants require any amendments or supplements to the schedules
to the Credit Agreement, the Security Agreement or any of the other Loan
Documents, such schedules are hereby updated, as evidenced by the supplemental
schedules (if any) annexed to this Agreement (it being understood and agreed
that any representations made in any Loan Document “as of the Effective Date”
shall be deemed made, with respect to the New Borrower only, as of the First
Amendment Effective Date).






--------------------------------------------------------------------------------



5.
Waiver and Consent: Notwithstanding the requirements of Section 6.14(ii) of the
Credit Agreement, the Agent and the Required Lenders hereby Consent to the ASL
Conversion and waive any applicable notice or other requirements in connection
with the ASL Conversion. The foregoing is a one-time waiver and Consent only and
no other waivers or consents are intended or implied. Nothing contained herein
shall be deemed to constitute an agreement by the Agent or the Required Lenders
to waive or Consent in the future to any other conversion or other
reorganization.



6.
Ratification of Loan Documents. Except as specifically amended by this Agreement
and the other documents executed and delivered in connection herewith, all of
the terms and conditions of the Credit Agreement, the Security Agreement and of
the other Loan Documents shall remain in full force and effect as in effect
prior to the date hereof, without releasing any existing Loan Party thereunder
or Collateral therefor. The Loan Parties (other than the New Borrower) hereby
ratify, confirm, and reaffirm that all representations and warranties of such
Loan Parties contained in the Credit Agreement, the Security Agreement and each
other Loan Document are true and correct in all material respects on and as of
the date hereof (except (i) to the extent that such representations and
warranties are qualified by materiality, in which case they are true and correct
in all respects, and (ii) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or in all respects, as applicable) as of such earlier
date). The Guarantors hereby acknowledge, confirm and agree that the Guaranteed
Obligations of the Guarantors under, and as defined in, the Facility Guaranty
include, without limitation, all Obligations of the Loan Parties at any time and
from time to time outstanding under the Credit Agreement and the other Loan
Documents. The Loan Parties (other than the New Borrower) hereby acknowledge,
confirm and agree that the Security Documents, and any and all Collateral
previously pledged to the Agent, for the benefit of the Credit Parties, pursuant
thereto, shall continue to secure all applicable Obligations (which, for the
avoidance of doubt, shall include all Obligations outstanding as of the date
hereof) of such Loan Parties at any time and from time to time outstanding under
the Credit Agreement and the other Loan Documents, including, in each case,
after giving effect to this Agreement and joining the New Borrower as a
Borrower.



7.
Conditions Precedent to Effectiveness. This Agreement shall not be effective
until each of the following conditions precedent has been fulfilled to the
reasonable satisfaction of the Agent:



(a)
This Agreement shall have been duly executed and delivered by the New Borrower,
the Existing Borrower, the other Loan Parties, the Agent and the Required
Lenders, and shall be in full force and effect.



(b)
All action on the part of the New Borrower necessary for the valid execution,
delivery and performance by the New Borrower of this Agreement and all other
documentation, instruments, and agreements to be executed in connection herewith
shall have been duly and effectively taken and evidence thereof reasonably
satisfactory to the Agent shall have been provided to the Agent.



(c)
The New Borrower shall have delivered the following to the Agent, in form and
substance reasonably satisfactory to the Agent:



(i)
Certificate of Legal Existence and Good Standing, if applicable, issued by the
Secretary of the State of its incorporation or organization.






--------------------------------------------------------------------------------



(ii)
A certificate of an authorized officer of the due adoption, continued
effectiveness, and setting forth the text, of each corporate resolution adopted
in connection with the assumption of obligations under the Credit Agreement, the
Security Agreement and the other Loan Documents, and attesting to the true
signatures of each Person authorized as a signatory to any of the Loan
Documents, together with true and accurate copies of all Organization Documents.



(iii)
An Information Certificate (as defined in the Security Agreement) duly completed
by the New Borrower.



(d)
The Agent shall have received a written legal opinion of the New Borrower’s
counsel, addressed to the Agent and the other Credit Parties, covering such
matters relating to the New Borrower, the Loan Documents and/or the transactions
contemplated thereby as the Agent may reasonably request.



(e)
The Agent shall have received all documents and instruments, including UCC
financing statements and Blocked Account Agreements, required by Law or
reasonably requested by the Agent to create or perfect the Lien intended to be
created under the Security Documents and all such documents and instruments
shall have been so filed, registered or recorded to the satisfaction of the
Agent.



(f)
All reasonable fees and Credit Party Expenses incurred by the Agent and the
other Credit Parties in connection with the preparation and negotiation of this
Agreement and related documents (including the reasonable fees and expenses of
counsel to the Agent) shall have been paid in full by the Loan Parties in
accordance with terms of Section 10.04 of the Credit Agreement.



8.
Miscellaneous.



(a)
This Agreement may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic transmission (such as pdf) shall be as effective as delivery of
a manually executed counterpart of this Agreement.



(b)
This Agreement expresses the entire understanding of the parties with respect to
the transactions contemplated hereby. No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof.



(c)
Any determination that any provision of this Agreement or any application hereof
is invalid, illegal or unenforceable in any respect and in any instance shall
not affect the validity, legality, or enforceability of such provision in any
other instance, or the validity, legality or enforceability of any other
provisions of this Agreement.



(d)
The New Borrower warrants and represents that it is not relying on any
representations or warranties of the Agent or the other Credit Parties or their
counsel in entering into this Agreement.






--------------------------------------------------------------------------------



(e)
THIS agreement SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, without giving effect to the conflicts of laws
principles thereof, but including section 5-1401 of the new York general
obligations law.



[signature pages follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.
NEW BORROWER:


DICK'S MERCHANDISING & SUPPLY CHAIN, INC.




By:    /s/Lee J. Belitsky    
Name:    Lee Belitsky    
Title:    President    











--------------------------------------------------------------------------------



AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION




By:    /s/Joseph Burt    
Name:    Joseph Burt    
Title:    Director    













--------------------------------------------------------------------------------



LENDERS:


PNC BANK, NATIONAL ASSOCIATION




By:    /s/James M. Steffy    
Name:    James M. Steffy    
Title:    Vice President    






BANK OF AMERICA, N.A.




By:    /s/Richard D. Hill Jr.    
Name:    Richard D. Hill Jr.    
Title:    Managing Director    






JPMORGAN CHASE BANK, N.A.




By:    /s/Thomas G. Williams    
Name:    Thomas G. Williams    
Title:    Authorized Officer    






US BANK NATIONAL ASSOCIATION




By:    /s/David Lawrence    
Name:    David Lawrence    
Title:    VP    






TD BANK, N.A.


By:    /s/Jennifer Visconti    
Name:    Jennifer Visconti    
Title:    Credit Specialist    






HSBC BANK USA, N.A.




By:    /s/Ashley Brenner    
Name:    Ashley Brenner    
Title:    Vice President    







--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.




By:    /s/Ronald T. Dibiase    
Name:    Ronald T. Dibiase    
Title:    Vice President    









--------------------------------------------------------------------------------







Acknowledged and Agreed:


EXISTING LOAN PARTIES:


DICK'S SPORTING GOODS, INC.




By:    /s/Teri L. List-Stoll    
Name:    Teri List-Stoll    
Title:    EVP-CFO    




AMERICAN SPORTS LICENSING, LLC




By:    /s/Joseph Oliver    
Name:    Joseph Oliver    
Title:    President    




DSG OF VIRGINIA, LLC




By:    /s/Joseph Oliver    
Name:    Joseph Oliver    
Title:    President    




GALYAN’S TRADING COMPANY, LLC


By:
Dick’s Sporting Goods, Inc., its sole member





By:    /s/Joseph Oliver    
Name:    Joseph Oliver    
Title:    President    




GOLF GALAXY, LLC




By:    /s/Joseph Oliver    
Name:    Joseph Oliver    
Title:    Governor and Executive Vice President    




GOLF GALAXY GOLFWORKS, INC.




By:    /s/Joseph Oliver    
Name:    Joseph Oliver    
Title:    Director and Executive Vice President    







--------------------------------------------------------------------------------





CHICK’S SPORTING GOODS, LLC


By:
Dick’s Sporting Goods, Inc., its sole member





By:    /s/Joseph Oliver    
Name:    Joseph Oliver    
Title:    President    









--------------------------------------------------------------------------------





[Supplemental Schedules - to be attached as necessary]


































































































































1919604.7





